Bradley, J.:
Tbe contest is between Hamilton as sncb special and general assignee of George R. Smith, and the creditors of the estate represented by the executor of the will of Hiram Smith, deceased. There was no equitable conversion of the real estate into personalty produced by the provisions of the will. They do not indicate any intent on the part of the testator that the real estate should be sold and converted into money for the purposes of the execution of the trust, but the exercise of the power of sale given was designed to be dependent upon the discretion of the executor.
It is contended on the part of the appellant that the right to take the proceeding under the statute to produce and ajiply the proceeds of real estate in payment of the creditors of the estate of the testator was barred from and after the expiration of three years from the time letters testamentary were issued, and as such period terminated in May, 1886, the creditors can assert no right to such payment from the proceeds of real estate. (Code Civil Pro., § 2750 ; Slocum v. English, 2 Hun, 78; affirmed, 62 N. Y., 494; Parkinson v. Jacobson, 18 Hun, 353.) "When there is no specific lien for the payment of debts, created by the terms of a will, the statutory lien continues for the three years from the time of granting letters, and unless within that time the proceeding provided for is taken, the power of the surrogate to direct sale of real estate and application of the proceeds ceases and a bona fide purchaser may take title relieved from the charge for the payment of debts. {Hyde v. Tanner, 1 Barb., 75; White v. Kane, 19 J. & S., 295.) But after the expiration of that time the creditor may bring his action against the heirs, devisees or legatees, to charge them as such or the property which came to them from the decedent. (Code Civil Pro., § 1844.) And a judgment recovered against the heir or devisee will be preferred as a lien upon the land so descended or devised to the defendant, to a judgment against him for his individual debt (Id., § 1852), although it will not affect the title of a purchaser in good faith and for value acquired before notice of the pendency of the action is filed or final judgment entered. (Id., § 1853; Smith v. Soper, 32 *655Hun, 46,) It would seem in that view to follow that before it can be held that Hamilton had the unqualified title to the fund in question, it must be determined that he has the situation of a purchaser in good faith and for value, which is not found by the referee, and we are not able to determine upon the papers before us that he is such. Nor are we prepared to adopt as establishing the construction of the statute the dictum in Mead v. Jenkins (95 N. Y., 31), to the effect that limitation of the time within which1 proceedings under the statute may be taken before the surrogate to sell, etc., the real estate of the decedent for the payment of debts extends beyond three years after letters are issued, and embraces that period of time after accounting is had. But the view taken renders it unnecessary to further consider that question. Ye think the testator intended by his will to make his debts a charge upon his real estate. The reasons for this conclusion are found in the terms of the instrument aided by the other circumstances whiqh are deemed to have furnished occasion for the purpose on his part to do so. The amount of his debts evidently was large at the time he made his will, and at the time of his death, which was shortly after, his personal estate was greatlydnadequate for the purpose. It may be assumed that he appreciated the situation, and had in view the purpose to give and devise only what remained after deducting the amount requisite to pay them, as in the outset he by the will provided that after thepa/yment of his debts his wife should take one-third of the personal and the use of one-thif d of the real property, and that the residue cmd remainder of his estate, real and personal, should then go as there directed. He in this manner blended the disposition of his real and personal estate and seemingly made the entire devises and bequests subject to the' payment of his debts and embracing only what remained after they were paid. This is something more than a mere direction to pay them. While the subject of charging legacies by wills upon the real estate of testators has produced much reported adjudication in this State, that in like manner of charging" debts upon it has not, for the obvious reason that the latter is usually not essential for the protection of the rights of creditors. In the case of legacies the search for the intention of the testator is quite liberally extended. (Hoyt v. Hoyt, 85 N. Y., 142; Scott v. Stebbins, 91 id., 605.) In respect to debts like rules of construction may in a degree be appli*656cable, although the same force may not be given to circumstances indicating an intent that they shall be paid, because the creditors without the aid of any purpose on the part of the testator have the statutory remedy to require the appropriation of the real estate, if necessary, to their payment. In Shallcross v. Finden (3 Ves., 738) it was held that the use of the phrase “ after payment of my debts ” etc., in a will, means that until the testator’s debts are paid he gives nothing; that everything he has shall be subject to his debts, and to give those words effect they must charge the real estate. And such seems to be the construction given to them by the English cases. In Lupton v. Lupton (2 Johns. Chy., 614-623) such rule is stated and that case cited with apparent approval, although the question was not necessarily there for consideration. And while in Myers v. Eddy (47 Barb., 270) the case of Tracy v. Tracy (15 Barb., 503) was declared unsound, the conclusion in Harris v. Fly (7 Paige, 421) that the real estate was charged with a legacy was approved because the residuary clause contained the words “ after payment of all my debts, legacies,” etc. ' In Reynolds v. Reynolds (16 N. Y., 257) a like rule of construction and effect of those words is stated in Shallcross v. Finden, cited by Bowen, J. See Stoddard v. Johnson (13 Hun, 606) to the same effect. And in Kinnier v. Rogers (42 N. Y., 534) reference is made to the absence of any declaration in the will to the effect that the real estate is given after or subject to the payment of legacies, in support of the conclusion that they were not charged upon it. We think that these words in the will in question are entitled to no less significance by way of construction than they would have if they were in the residuary clause, but it is not intended to be understood that general words of like character in the opening paragraph of a will may in all cases necessarily have the effect to make debts of a testator a charge by it upon real estate. The great excess of debts over the personal estate of the testator is a circumstance entitled to some consideration in giving effect to the provision referred to. And while the power of sale is not in terms significant in that direction, it is consistent with the purpose that the debts should so far as necessary be a charge upon the realty, and to enable the executor to pay them from the proceeds of sale. (Taylor v. Dodd, 58 N. Y., 335; Le Fevre v. Toole, 84 id., 95.) Inasmuch as there has been no *657accounting by tbe executor we should be incbned to direct that it be bad preliminarily to tbe final direction that tbe fund in question go to bim; if it did not appear that there is no personal property applicable to tbe payment of tbe unpaid debts, but -since that fact distinctly appears, there is no occasion for any such provision.
Tbe order should be affirmed.
Barker and Haight, JJ., concurred; Smith, P. J., not sitting.
Order affirmed, without costs.